Citation Nr: 1741497	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for asbestosis, previously claimed as asbestos exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his spouse testified before the undersigned during a July 2017 hearing.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the Veteran's claim for service connection for bilateral hearing loss was denied.
2.  No notice of agreement (NOD) was filed and no further evidence was added to the claims file within one year after the April 2007 rating decision was mailed.

3.  Since the April 2007 rating decision, the Veteran has submitted evidence in support of his claim for service connection for bilateral hearing loss which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 

4.  In an April 2007 rating decision, the Veteran's claim for service connection for asbestosis (claimed as asbestos exposure) was denied.

5.  No NOD was filed and no further evidence was added to the claims file within one year after the April 2007 rating decision was mailed.

6.  Since the April 2007 rating decision, the Veteran has submitted evidence in support of his claim for which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 

7.  The Veteran's bilateral hearing loss was at least as likely as not incurred in or caused by his active service.

8.  The Veteran's bilateral pes planus was not noted on his entrance medical examination form.

9.  The Veteran's bilateral pes planus was at least as likely as not incurred in or caused by his active service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302 (2006).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The April 2007 rating decision denying service connection for asbestosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2016).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for asbestosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The Veteran's bilateral hearing loss was incurred in or caused by service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  The presumption of soundness has not been rebutted for the Veteran's claimed bilateral pes planus.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

7.  The Veteran's bilateral pes planus was incurred in or caused by service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert. denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

I.  New and Material Evidence

A.  Law

An RO rating decision becomes final one year from the date it was mailed to the Veteran unless the Veteran files an NOD or evidence is added to the file during that period.  38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. § 20.302.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.



B.  Bilateral Hearing Loss

As of the April 2007 rating decision the record contained the Veteran's service treatment records (STRs) and an April 2007 VA audio examination.  The STRs showed that the Veteran was not given puretone threshold tests at entrance or separation, and had not complained about hearing issues while in service.  However, he was a radio operator attached to an artillery battalion.  The VA examination did provide puretone threshold testing and speech recognition tests in accordance with 38 C.F.R. § 4.85.  These tests showed the Veteran has a current diagnosis of mild to moderate sensorineural hearing loss between 1,000 and 4,000 hertz in his right ear and mild to moderately severe sensorineural hearing loss between 2,000 and 4,000 hertz in his left ear.  However, the examiner opined that there was less likely than not a causal connection between the Veteran's hearing loss and his military service.  The examiner opined that the Veteran's hearing loss was more likely caused by noise exposure in his civilian job at a mill.  Other than mentioning the lack of evidence of hearing change in service, the VA examiner provided no reasons or bases for this opinion.  The VA examiner also questioned the credibility of the Veteran's claim of special police service and artillery noise exposure. 

After April 2007, the Veteran submitted an evaluation dated March 2009 from a private audiologist.  This record confirmed the bilateral hearing loss observed in April 2007.  It contained the same history noted in the April 2007 VA examination, starting with in-service noise exposure including heavy artillery fire with no hearing protection as well as firing a personal firearm without hearing protection.  It also noted his civilian work without hearing protection for 6 years at one factory followed by 33 years at a paper mill, this time with hearing protection.  However, the private audiologist opined that the Veteran's bilateral hearing loss was at least as likely as not related to excessive noise exposure in service, as this condition is known to be associated with excessive noise exposure.

This evidence is new in that it was not previously submitted to agency decision makers.  The Board finds that the March 2009 private audiologist opinion is material in that it provides for the first time competent medical evidence of a nexus between the Veteran's service and his current disability.  Thus, the Board finds that this additional evidence is both new and material and the claim for service connection for bilateral hearing loss must be reopened.  The claim itself will be addressed in the "service connection" section below. 

C.  Asbestosis

As of the April 2007 rating decision the record contained the Veteran's STRs and a notation of "asbestosis" on a recurring list of medical problems in his VA medical treatment records.  The Veteran had stated that he believed he was exposed to asbestos somehow related to handling or being near artillery or ammunition in service and submitted an email describing artillery used on his base.   

In July 2017 the Veteran testified at a Board hearing.  For the first time, his representative mentioned that the Veteran's housing in service used asbestos insulation and that he had actually participated in some construction projects in service that may have exposed him to asbestos.

This evidence is new in that it was not previously submitted to agency decision makers.  The Board finds that the newly mentioned construction work and housing information is material in that it provides a new theory of exposure to asbestos in service which has not yet been developed.  Thus, the Board finds that this additional evidence is both new and material and the claim for service connection for asbestosis must be reopened.  The claim itself will be addressed in the "remand" section below. 

II.  Service Connection

A.  Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may only be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  A recorded "history of" a disorder, in and of itself, is not sufficient to constitute a "noting" under 38 C.F.R. § 3.304(b).  Crowe v. Brown, 7 Vet. App. 238 (1994).  Such a notation may, however, be considered in the determination of whether clear and unmistakable evidence exists to rebut the presumption of soundness.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Bilateral Hearing Loss

The Veteran is seeking service connection for his bilateral hearing loss.  This claim was denied in April 2007 but has been reopened due to new and material evidence submitted by the Veteran.  To support a grant of service connection, the evidence must show a current disability, an injury or event in service, and a nexus linking the two.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has described his exposure to excessive noise in service, including exposure to artillery fire without hearing protection.  As the undersigned expressly conceded this noise exposure at the July 2017 hearing, an in service injury or event has been shown. 

The Veteran's STRs are silent for complaints or treatment related to his hearing.  At entry and separation the Veteran was given the "whisper test" which is not acceptable to show the presence or lack of hearing loss.  Id.

As discussed in the New and Material Evidence section above, the Veteran had a VA audio examination in April 2007.  The results of the puretone audio threshold test were as follows:

Hertz	R Ear (dB) 	Left Ear (dB)
500	25		15
1000	30		20
2000	35		35
3000	40		50
4000	55		60
AVG	40		41

Speech recognition scores using the Maryland CNC word list were 96 in each ear.

As noted above, this examiner diagnosed bilateral hearing loss, but opined that it was less likely than not incurred in or caused by service.  The reasoning was not explicitly stated, but the examiner noted that the Veteran's description of the artillery he was exposed to could not be independently confirmed by the examiner.  The Board has already conceded the fact of excessive noise exposure in service, and therefore assigns very little probative weight to this opinion, which appears to be based on the assumption that the exposure did not happen. 

Although the VA examiner's opinion as to etiology will be given little weight, the audio testing performed for the April 2007 VA exam seems to have been done properly and these tests are competent evidence of the Veteran's hearing status.  In each ear, the Veteran's auditory thresholds of 40dB or higher at 3000 and 4000 hertz satisfied the definition of hearing loss under 38 C.F.R. § 3.385, and the Board finds that the presence of a current disability is shown. 

As discussed in the New and Material Evidence section above, the Veteran submitted a report from a private audiologist who confirmed the findings of the VA examiner regarding current hearing loss, but offered a different opinion as to etiology.  Clearly accepting the Veteran's statements regarding his in-service noise exposure, this audiologist opined that the Veteran's bilateral hearing loss was at least as likely as not related to his in-service noise exposure, as excessive noise exposure is known to be associated with hearing loss.  The Board assigns a high probative value to this private opinion as it was based on statements the Board has found credible and it presents straightforward reasons and bases for its conclusion.

The Board finds that the preponderance of the evidence shows the Veteran has current bilateral hearing loss, was exposed to excessive noise without hearing protection while on active duty, and that it is at least as likely as not that this in-service noise exposure caused his bilateral hearing loss.  Service connection for bilateral hearing loss is therefore warranted. 

B.  Bilateral Pes Planus

The Veteran is seeking service connection for bilateral pes planus.  To support a grant of service connection, the evidence must show a current disability, an injury or event in service, and a nexus linking the two.  38 C.F.R. § 3.303(d).

The Veteran's separation exam included a diagnosis of pes planus, 2nd degree.  His current treatment records and a March 2011 VA examination confirm that diagnosis.  As VA has not contested this diagnosis, the presence of a current disability is shown.   

The Veteran's entrance examination has a box checked indicating a foot abnormality.  No further discussion or explanation is included and the Veteran checked a box on the same day indicating that he did not have foot problems.  The Board finds that this mere checking of a box, without further indication of a specific diagnosis or reference to any information in support of the finding, is not sufficient "noting" to rebut the presumption of soundness under 38 C.F.R. § 3.304(b).  See Crowe v. Brown, 7 Vet. App. 238.  

The STRs are silent for complaints of or treatment for any foot problems.  The first foot related complaint of record refers to a complaint of right foot numbness in 2002.  

A March 2009 VA examiner diagnosed the Veteran with bilateral plantar fasciitis, pes planus, and hallux valgus.  The examiner noted that this condition had existed for 50 years, but it is not clear what the basis for that dating was, beyond the entrance or separation exams in the STRs.  Although it is not clear why, the examiner was not asked for an opinion as to etiology and did not provide one.

A March 2011 VA examiner was asked for an opinion regarding the etiology of the Veteran's bilateral pes planus.  Although no examination had been scheduled, the examiner did have a chance to interview the Veteran and reviewed his records.  This examiner noted that the Veteran now wears a custom orthotic insert and has since July 2010.  The examiner noted that there was no diagnosis of pes planus before service and that there was a diagnosis of pes planus, 2nd degree, on the Veteran's separation exam.  The examiner therefore opined that although the condition was asymptomatic for decades and did not cause the other diagnosed foot conditions, the Veteran's current bilateral pes planus was caused by his military service. 

No other opinion as to etiology is of record. 

The Board finds that the preponderance of the evidence shows that the Veteran has current bilateral pes planus which at least as likely as not began in and was caused by his military service.  Service connection for bilateral pes planus is therefore warranted.


ORDER

The application to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.  

The application to reopen the claim for entitlement to service connection for asbestosis, previously claimed as asbestos exposure, is granted.  The claim is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for bilateral pes planus is granted. 


REMAND

As noted in the New and Material Evidence section above, the Veteran has presented a new theory of possible exposure to asbestos, either through his in-service housing or his claimed assignment to perform construction work.  Although the Veteran's military personnel records are already included in the record, this new theory requires a remand to give the Veteran the opportunity to submit evidence in support of his claim. 

At the July 2017 hearing, the Veteran's representative and the undersigned both referred to a March 2012 VA examination related to the Veteran's asbestosis, but neither the VA examination, nor the records of its scheduling appear in the record.  On remand, the AOJ should provide a VA examination, attempt to obtain a copy of the March 2012 VA examination, and also attempt to locate any further relevant records identified by the Veteran or in possession of a federal agency.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek to identify and obtain any outstanding relevant records in the possession of VA or any federal agency.  Specifically seek to locate a VA examination for asbestosis from March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Schedule the Veteran for an examination with an appropriate medical professional.  The entire claims file, to include a complete copy of this remand must be made available to the examiner and the report produced should include discussion of the Veteran's documented history and assertions.  

For purposes of producing this opinion the examiner should consider the Veteran's statements as to events or assignments in-service to be credible. 

The examiner should clearly identify any current disability related to asbestos exposure.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

Each opinion provided must be accompanied by reasons and bases in support of the opinion.  If the opinion is not favorable to the Veteran, the opinion must discuss any evidence favorable to the Veteran's claim and provide reasons and bases for discrediting such evidence. 

3.  Readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board for further appellate consideration. 
		
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


